The prosecution is grounded on an act of the Legislature approved August 9, 1919, and published in Acts 1919, p. 194. This act is attacked, and held by the lower court to be in violation of section 104, subd. 23, and section 105 of the Constitution, and for that reason the defendant was discharged. In view of the decisions of the Supreme Court, notably Reynolds Co. v. Collier, 204 Ala. 38, 85 So. 465, and many others since that time, and section 104, subd. 23, and section 105 of the Constitution of 1901, and chapter 139, art. 1, of the Code of 1907, we are clearly of the opinion that the act above referred to is unconstitutional and void.
To the Supreme Court of Alabama:
Being of the opinion that the act of the Legislature approved August 9, 1919 (Acts 1919, p. 194), is in violation of the Constitution of this state, for the reasons hereinabove stated, under and by virtue of the provisions of law, we submit the question for your determination.
                                  C.R. BRICKEN, P.J. WM. H. SAMFORD, J. HENRY P. MERRITT, J.
                     Response to Certified Question.